FILED
                            NOT FOR PUBLICATION                             NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: SABRA ALBRITTON,                          No. 10-60026

               Debtor,                           BAP No. 08-1333-DuJuPa

SABRA ALBRITTON,
                                                 MEMORANDUM *
               Appellant,

  v.

STANLEY J. KARTCHNER; et al.,

               Appellees.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Dunn, Jury, and Pappas, Bankruptcy Judges, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Sabra Albritton appeals pro se from the Bankruptcy Appellate Panel’s

judgment affirming the bankruptcy court’s order granting Countrywide Home

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Loans, Inc.’s motion for relief from an automatic stay with respect to certain real

property. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

BAP decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We may affirm on any ground supported by the

record, Stevens v. Nw. Nat’l Ins. Co. (In re Siriani), 967 F.2d 302, 304 (9th Cir.

1992), and we affirm.

      The bankruptcy court did not abuse its discretion by granting relief from the

automatic stay with respect to certain real property because the real property at

issue was not property of the bankruptcy estate, and Albritton had no equity in that

property. See 11 U.S.C. § 362(d)(1), (2) (allowing bankruptcy court to grant relief

from the stay either for cause or with respect to property in which the debtor has no

equity and which is unnecessary to an effective reorganization); Moldo v. Matsco,

Inc. (In re Cybernetic Servs., Inc.), 252 F.3d 1039, 1045 (9th Cir. 2001) (reviewing

for an abuse of discretion the bankruptcy court’s decision to grant relief from an

automatic stay).

      Albritton’s remaining contentions are unpersuasive.

      Countrywide’s opposed motions for sanctions and to strike, filed on July 12,

2010, are denied.


                                          2                                    10-60026
      Albritton’s opposed motion to file an amended reply brief, filed on

December 16, 2010, is granted.

      AFFIRMED.




                                         3                                  10-60026